Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/21 and 10/19/20 were filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over YIN et al., (U.S. Pub. No. 2016/0087062), hereinafter referred to as "Yin", and in view of Lu et al., (U.S. Pub. No. 2012/0289015 A1), hereinafter referred to as "Lu".

Yin teaches, with respect to claim #1, a device wherein a first doped S/D region (fig. #12, item 1HS/1HD) (paragraph 0036) disposed on a substrate (fig. #1, item 1) (paragraph 0025) a second doped S/D region (fig. #12, item 1LS/1LD) (paragraph 0035, 0036) interfacing with the first doped S/D region, wherein the second doped S/D region (lightly doped regions, fig. #12, item 1LS/1LD ; paragraph 0037) has a different material composition than the first doped S/D region (heavily dope regions, fig. #12, item 1HS/1HD,  paragraph 0037) a gate stack (fig. #7, item 5) disposed over the substrate (paragraph 0033) a first spacer (fig. #8, item 6A) disposed along a sidewall of the gate stack and formed of a first material (paragraph 0034), a second spacer (fig. #11, item 6B) disposed along and interfacing with a sidewall of the first spacer, the second spacer formed of a second material that is different than the first material (paragraph 0037),  wherein the first spacer (fig. #11, item 6A) (paragraph 0034)  is in physical contact with the first doped S/D (fig. #10 and 11, item 1HS) region (paragraph 0036-0037), the second spacer (fig. #11, item 6B) in physical contact with both the first doped S/D region and the second doped S/D (fig. #11, item 1LS) region (fig. #11; paragraph 0036-0037).

Yin substantially shows the claimed invention as shown above. 
Yin fails to show, with respect to claim #1, a device wherein and an etch stop layer disposed along and interfacing with a sidewall of the second spacer, the etch stop layer physically contacting a top surface of the second spacer facing away from substrate and a hard mask layer disposed along and interfacing with a sidewall of the second spacer.

Lu teaches, with respect to claim #1, a device wherein and an etch stop layer (Fig. #EM1, item 110) (paragraph 0025) disposed along and interfacing with a sidewall of the second spacer (Fig. #EM1, item SP2), the etch stop layer physically contacting a top surface of the second spacer facing away from substrate and a hard mask layer (Silicon nitride; Fig. #EM1, item 109) disposed along and interfacing with a sidewall of the second spacer (paragraph 0025).

[AltContent: arrow][AltContent: textbox (CESL (#110) layer and interface with sidewall of second spacer (SP2) and )][AltContent: arrow][AltContent: oval][AltContent: textbox (EM1)][AltContent: textbox (Second spacer; SP2)]
    PNG
    media_image1.png
    611
    683
    media_image1.png
    Greyscale



It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a device wherein and an etch stop layer disposed along and interfacing with a sidewall of the second spacer, the etch stop layer physically contacting a top surface of the second spacer facing away from substrate and a hard mask layer disposed along and interfacing with a sidewall of the second spacer, into the method of Yin, with the motivation the contact areas of the side components provides etch selectivity along with protection of selected areas, as taught by Lu.

Yin shows, with respect to claim #4, a device wherein the first spacer (fig. #8, item 6A) includes a nitride material and the second spacer (fig. #1c, item 134a) includes an oxide material (paragraph 0034). 

The Examiner notes that Yin does not state explicitly that the first spacer is a nitride and second spacers is an oxide material. However, the Examiner notes that Yin shows in paragraph 0034 that the first spacer (item 6a) may be constructed from a list of materials including various nitrides and oxides, and as shown in paragraph 0037, the second spacer can be of a similar material. Furthermore, the Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960). It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, to choose from the assorted materials listed by Yin to create the need conditions of the presently claimed subject matter, as taught by Yin.

Yin substantially shows the claimed invention as shown in the rejection above. 
Yin fails to show, with respect to claim #5, a device wherein a portion of the second spacer is disposed between the hard mask layer and the first doped S/D region and the second doped S/D region such that the portion of the second spacer prevents the hard mask layer from interfacing with the first doped S/D region and the second doped S/D region.

Lu shows, with respect to claim #5, a device wherein a portion of the second spacer (fig. EM1 above, item SP2) is disposed between the hard mask layer (fig. EM1 above, item 109) and the first doped S/D region (fig. EM1 above, item 101) and the second doped S/D region such that the portion of the second spacer prevents the hard mask layer from interfacing with the first doped S/D region and the second doped S/D region (paragraph 0025).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a device wherein a portion of the second spacer is disposed between the hard mask layer and the first doped S/D region and the second doped S/D region such that the portion of the second spacer prevents the hard mask layer from interfacing with the first doped S/D region and the second doped S/D region, into the method of Yin, with the motivation to provide a desired vertical dopant profile within the semiconductor layer, as taught by Lu.


//
Claim #2 are rejected under 35 U.S.C. 103 as being unpatentable over YIN et al., (U.S. Pub. No. 2016/0087062), hereinafter referred to as "Yin" as modified by Lu et al., (U.S. Pub. No. 2012/0289015 A1), hereinafter referred to as "Lu" and in further view of Yin et al., (U.S. Pub. No. 2014/0361353), hereinafter referred to as "Yin (2)".

Yin as modified by Lu substantially shows the claimed invention as shown in the rejection above. 
Yin as modified by Lu fails to show, with respect to claim #2, a device wherein the first doped S/D region extends to a first depth within the substrate and wherein the second doped S/D region extends to a second depth within the substrate that is different than the first depth.

Yin (2) teaches, with respect to claim #2, a device wherein the first doped S/D region (fig #5, item 1B) extends to a first depth within the substrate (fig. #5, item 1) (paragraph 0026) and wherein the second doped S/D (fig #5, item 1D) region extends to a second depth within the substrate that is different than the first depth (paragraph 0029-0030).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, a device wherein the first doped S/D region extends to a first depth within the substrate and wherein the second doped S/D region extends to a second depth within the substrate that is different than the first depth, into the method of Yin as modified by Lu, with the motivation this allows areas of LLD and HHD to be facilitated so as to control the electrical flow through the channel area, as taught by Yin (2).


////
Claim #6 are rejected under 35 U.S.C. 103 as being unpatentable over YIN et al., (U.S. Pub. No. 2016/0087062), hereinafter referred to as "Yin" as modified by Lu et al., (U.S. Pub. No. 2012/0289015 A1), hereinafter referred to as "Lu" and in further view of MURTHY et al., (U.S. Pub. No. 2002/0190284), hereinafter referred to as "Murthy".


Yin as modified by Lu substantially shows the claimed invention as shown in the rejection above. 
Yin as modified by Lu, fails to shows, with respect to claim #6, a device wherein the gate stack includes a gate dielectric layer and a gate electrode layer disposed over the gate dielectric layer, and wherein a portion of the gate dielectric layer is disposed under and interfaces with the first spacer. 

Murthy teaches, with respect to claim #6, a device wherein the gate stack (fig. #EM1, below, item GS) includes a gate dielectric layer (fig. #2, item 204) and a gate electrode layer (fig. #2, item 202) disposed over the gate dielectric layer (paragraph 0025), and wherein a portion of the gate dielectric layer is disposed under and interfaces with the first spacer (fig. #2, item 210; also shown below, Fig. #EM1, item SGD) (paragraph 0025).



[AltContent: textbox (Gate Stack; GS)]
[AltContent: ]
[AltContent: textbox (Area where first spacer, #210, is directly over gate dielectric, #204; SGD)][AltContent: arrow][AltContent: oval][AltContent: textbox (EM1)]
    PNG
    media_image2.png
    520
    608
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, a device wherein the gate stack includes a gate dielectric layer and a gate electrode layer disposed over the gate dielectric layer, and wherein a portion of the gate dielectric layer is disposed under and interfaces with the first spacer, into the method of Yin as modified by Lu, with the motivation this which improves the robustness of the gate oxide edge leakage, as taught by Murthy.

/////
Claim #7 are rejected under 35 U.S.C. 103 as being unpatentable over YIN et al., (U.S. Pub. No. 2016/0087062), hereinafter referred to as "Yin" as modified by Lu et al., (U.S. Pub. No. 2012/0289015 A1), hereinafter referred to as "Lu" and in further view of Chang et al., (U.S. Pub. No. 2019/0043725), hereinafter referred to as "Chang".

Yin shows, with respect to claim #7, a device comprising a gate stack (fig. #7, item 5) includes a gate dielectric layer (fig. #7, item 5)  and a gate electrode layer (fig. #7, item 5G) disposed over the gate dielectric layer (fig. #7, item 5GOX) (paragraph 0033), and wherein the gate electrode layer interfaces with the first spacer (fig. #8, item 6a) and the gate dielectric layer is interfaces with the first spacer (paragraph 0034).

Yin substantially shows the claimed invention as shown above.

Yin as modified by Lu, fails to shows, with respect to claim #7 a device wherein the gate dielectric has a first width measured in a direction parallel to a top surface of the substrate and the gate electrode layer has a second width measured in the direction parallel to the top surface of the substrate, the first width being greater than the second width. 

Chang teaches, with respect to claim #7 a device wherein the gate electrode layer  (fig.#2, item 20) (paragraph 0011) interfaces with the first spacer (fig.#2, item 24) and the gate dielectric layer (fig.#2, item 16) is interfaces with the first spacer (paragraph 0014), and wherein the gate dielectric has a first width (bottom sector, fig.#2, item 16) measured in a direction parallel to a top surface of the substrate and the gate electrode layer (bottom sector fig.#2, item 20) has a second width measured in the direction parallel to the top surface of the substrate (fig.#2, item 12), the first width being greater than the second width (paragraph 0005, 0014).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7 a device wherein the gate electrode layer interfaces with the first spacer and the gate dielectric layer is interfaces with the first spacer, and wherein the gate dielectric has a first width measured in a direction parallel to a top surface of the substrate and the gate electrode layer has a second width measured in the direction parallel to the top surface of the substrate, the first width being greater than the second width, into the method of Yin as modified by Lu, with the motivation this which improves the robustness of the gate oxide edge leakage, as taught by Chang.


Allowable Subject Matter
Claim #3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim #3
A horizontal portion extending away from the vertical portion, the horizonal portion including the top surface facing away from the substrate, the hard mask layer and the etch stop layer physically contacting the top surface of the horizontal portion of the second spacer.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a device comprising multiple dope source and drain areas, multiple sidewall spacers surrounding a gate structure, (Hoentschel et al., 2007/0122966; Sichler et al., 2017/0170317; YIN et al., 2016/0087062), it fails to teach either collectively or alone, wherein a second spacer layer disposed along the first spacer layer, the second spacer layer having a second inner sidewall and an opposing second outer sidewall, the second inner sidewall physically contacting the first outer sidewall of the first spacer layer, wherein a lower portion of the second inner sidewall tapers away from the gate stack and a lower portion of the second outer sidewall tapers away from the gate stack

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #8-20 are allowed.
Claim #8
A second spacer layer disposed along the first spacer layer, the second spacer layer having a second inner sidewall and an opposing second outer sidewall, the second inner sidewall physically contacting the first outer sidewall of the first spacer layer, wherein a lower portion of the second inner sidewall tapers away from the gate stack and a lower portion of the second outer sidewall tapers away from the gate stack.

Claim #16
A remaining portion of the seal spacer covering the gate structure has a sidewall facing away from the gate structure, wherein a lower portion of the sidewall of the seal spacer tapers away from the gate structure

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
04/11/2022

/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812